DETAILED ACTION

This communication is in response to Application No. 16/392,401 filed on 10/26/2020.  Claims 1-24 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-24 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-24 of prior U.S. Patent No. 10,268,957 because the claims at issue are identical.  This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,543,694.  Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent teaches as follows:
Claim 1. A method for use in monitoring one or more platforms of one or more  data systems, comprising: 
 	receiving, at a processing engine, structured data generated by one or more platforms over at least one communications network;  
 	first evaluating, at the processing engine using a first rule block, at least some of the data, wherein the first evaluating comprises making a determination about a content of one or more fields of the at least some of the data;  

 	depending upon the first determining, second evaluating, at the processing engine using a second rule block, at least some of the data, wherein the second evaluating comprises making a determination about a content of one or more fields of the at least some of the data, and wherein a content of one of the fields in the first evaluating matches a content of one of the fields in the second evaluating; and 
 	second determining, from the second evaluating, whether a result is one of at least first and second outcomes, wherein the results are analyzed to determine an event of interest (equivalent to applicant’s claims 1 and 13).
This patented claim does not explicitly teaches of using one of first and second rule blocks.  It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the Patent to include evaluating data using one of two rule blocks in order to provide more flexibility on evaluation. 
	Claims 2-12 and 14-24 are rejected due to the dependency on rejected independent claims 1 and 13 respectively.

Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,576,243.  Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent teaches as follows:
Claim 1.  A method for use in monitoring one or more platforms of one or more 
data systems, comprising: 

first evaluating, by the processor engine using one of first and second rule blocks, at least some of the data;  
first determining that a result of the first evaluating is a first of at least first and second outcomes, wherein the at least some of the data leading to the first outcome is identified by a time stamp that corresponds to a first time;  
accessing, by the processor, a linking relationship object contained within at least one of the first and second rule blocks to determine a specified time period relative to the first time;  
second evaluating, by the processor using the other of the first and second rule 
blocks, at least some of the data associated with one or more time stamps corresponding to a second time within the specified time period relative to the first time;  
 	second determining, from the second evaluating, whether a result is one of at least first and second outcomes;  and 
analyzing the results of the first and second determining steps to determine an event of interest (equivalent to applicant’s claims 1 and 13).
Claims 2-12 and 14-24 are rejected due to the dependency on rejected independent claims 1 and 13 respectively.

Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,780,995.  
Claim 1.  A method for use in monitoring one or more platforms of one or more data systems, comprising: 
receiving, at a processor, structured data generated by one or more platforms over at least one communications network; and 
analyzing, at the processor using a first rule block, at least some of the data, wherein the analyzing includes: 
identifying, at the processor, a first portion of the structured data;  
obtaining reference data that is at least partially derived from the structured data, wherein the obtaining reference data comprises: 
accessing, by the processor, a linking relationship object in the first rule block to identify a data field in the structured data;  
extracting, by the processor, a content of the data field from the structured data:  identifying facts based upon their relation to the content;  and 
generating reference data from the facts;  
evaluating, using at least a first expression, the first portion of the structured data in view of the reference data to determine whether a result is one of at least first and second outcomes; and 
evaluating the result to determine an event of interest (equivalent to applicant’s claims 1 and 13).
Claims 2-12 and 14-24 are rejected due to the dependency on rejected independent claims 1 and 13 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 25, 2021